Citation Nr: 1632599	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken nose.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the Veteran was afforded a personal hearing before the undersigned.

The issues of service connection for residuals of a broken nose and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in December 2008, the RO denied the claim of service connection for tinnitus.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in December 2008 by the RO raises a reasonable possibility of substantiating the claim for tinnitus.

3.  In a decision in August 2009, the RO denied the claim of service connection for residuals of a broken nose.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

4.  The additional evidence presented since the rating decision in August 2009 by the RO raises a reasonable possibility of substantiating the claim for residuals of a broken nose.


CONCLUSION OF LAW

1.  The December 2008 RO decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The August 2009 RO decision, which denied service connection for residuals of a broken nose, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  The criteria for reopening the previously denied claim of service connection for residuals of a broken nose have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening and remanding the claims of service connection for tinnitus and residuals of a broken nose, VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in December 2008, the RO denied service connection for tinnitus on grounds that there was no evidence that tinnitus was incurred in or was caused by service.  The RO also denied service connection for residuals of a broken nose in an August 2009 rating decision on the grounds that residuals of a broken nose was incurred in or was caused by service.  After the Veteran was notified of the determination and of his appellate rights by December 2008 and August 2009 letters, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decisions became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered that pertain to the claims consisted of the service treatment records, VA treatment records and an October 2008 VA examination for the nose.

Current Claim to Reopen and Additional Evidence

The current claims to reopen the previously denied claims for tinnitus and residuals of a broken nose were received by VA in October 2010 and November 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for tinnitus and residuals of a broken nose consists, in part, of VA treatment records that contain treatment for the nose noting that the Veteran had multiple fractures in 1992, private treatment describing noise exposure during service, and a June 2016 hearing during which the Veteran stated that his nose was injured during service and had problems breathing since the injury and also began to notice ringing in his ears during service that continued since.  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claims.  It demonstrates that the Veteran's noise exposure during service and having symptoms of residuals of a broken nose and tinnitus during and since service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claims is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of service connection for tinnitus and residuals of a broken nose are addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for tinnitus is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for residuals of a broken nose is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the claims for service connection for tinnitus and residuals of a broken nose should be remanded for additional development and consideration.

Although the Veteran was afforded VA examinations in June 2011 in connection to his claims for service connection for tinnitus and residuals of a broken nose, no adequate opinions have been provided.  Regarding the VA examination for tinnitus, the Veteran reported having bilateral constant humming since service with occasional piercing ringing lasting a few seconds once a month.  The examiner opined that the diagnosed tinnitus was not caused or a result of military service and the rationale provided merely stated that no tinnitus was documented in the claims file.  The examiner did not consider the Veteran's statements regarding his symptoms or noise exposure.  The Veteran was provided a VA examination in June 2011 for his claimed residuals of a broken nose.  He was diagnosed as having a deviated nasal septum with partial nasal obstruction.  The examiner stated that this issue could not be resolved without resort to mere speculation.  As support for this conclusion, the examiner stated that even through there is a record of altercation and there was mention of nose edema, there was no documentation of a nasal fracture.  Also, the Veteran mentioned multiple nose injuries, but there is no documentation and he was not even aware that he had deviated nasal septum until the October 2008 VA examination so it was unlikely that it was diagnosed in the past.  The Board finds that the conclusions reached were not adequately explained, nor was sufficient rationale provided for the opinions that tinnitus and residuals of a broken nose were not related to service.  The examiner merely listed the evidence considered and made unexplained conclusions based on a lack of documentation.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

The most recent VA treatment record contained in the claims file is dated January 2013.  No subsequent records are part of the file.  Thus, VA treatment records dated since January 2013 should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records dated since January 2013.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for a medical examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his tinnitus and residuals of a broken nose.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus and any current residual of a broken nose had its onset during, or are related to, active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and private and VA treatment records.  Specifically, the examiner must consider the Veteran's statements regarding his inservice noise exposure and his continuous symptoms relating to his inservice nose injury and ringing in his ears since service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


